Citation Nr: 1041888	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to service connection for radiculopathy of the 
right leg.  

2.  Entitlement to service connection for radiculopathy of the 
left leg. 

3.  Entitlement to a compensable disability rating for erectile 
dysfunction, as associated with prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

The issue of service connection for radiculopathy of the right 
and left legs are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has erectile dysfunction as a residual of prostate 
cancer but deformity of the penis is not shown.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile 
dysfunction as associated with prostate cancer have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 
4.115b, DC 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for a 
compensable disability rating for erectile dysfunction in the 
October 2006 rating decision, he was provided notice of the VCAA 
in June 2006 and October 2006.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate the 
claim, and the division of responsibility between the Veteran and 
VA for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice in June 2006, July 
2006 and October 2006, pertaining to the downstream disability 
rating and effective date elements of his claims, and was 
furnished a Statement of the Case in February 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  In his November 2006 notice of disagreement (NOD), the 
Veteran argued that after radiation treatment, penis got bent, 
thereby demonstrating his actual knowledge of the 20 percent 
rating criteria for penis deformity with loss of erectile power.  
Based on this evidence, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate a 
claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, Social Security 
Administration (SSA) records, private medical records, VA 
outpatient treatment reports, a VA examination and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  Thus, the Board finds that VA 
has obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran's erectile dysfunction, as associated with prostate 
cancer, was assigned a noncompensable rating under the provisions 
of Diagnostic Code 7522 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.115b.  Where an unlisted condition is encountered 
it is permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20.  Under DC 7522, penis deformity with loss of 
erectile power warrants a 20 percent disability rating.  38 
C.F.R. § 4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

Analysis

The Veteran asserts that his erectile dysfunction, as associated 
with prostate cancer, warrants a compensable evaluation.  In a 
November 2006 notice of disagreement (NOD), the Veteran argued 
that after radiation therapy, his penis became bent.  

Social Security Administration (SSA) records reflect that the 
Veteran was receiving a SSA disability award for discogenic and 
degenerative disorders of the back.  

The medical evidence of record, to include those within a year of 
the Veteran's claim, includes VA medical records from December 
2005 to January 2007 and private medical records from May 2006 to 
October 2006.  VA outpatient treatment reports reflect that the 
Veteran's active problems included impotence.  Both private and 
VA records are absent of any complaints or findings of a penile 
deformity.  

In a July 2006 VA genitourinary examination, the Veteran reported 
having a prostatectomy in April 2004 followed by 36 radiation 
treatments.  He denied that his erectile dysfunction had any 
limitations in his ability to care for his own activities of 
daily living or caused any limitations on his ability to drive, 
do yard work, home maintenance tasks or recreational activities.  
The Veteran stated that he had no trauma or surgery affecting his 
penis or testicles.  He reported he began experiencing impotence 
approximately 18 months ago and that he began having difficulty 
in obtaining a full erections.  The Veteran stated that he was 
prescribed and was taking Viagra which worked well for 4 months 
before becoming ineffective.  He had not been able to obtain any 
degree of an erection for the last nine months.  The Veteran 
denied being prescribed or trying injections, implants, a pump or 
counseling.  A physical examination revealed the Veteran's penis 
was uncircumcised with no penile, testicular or scrotal lesions 
or masses.  No testicular atrophy was noted.  No inguinal hernias 
or inguinal lymphadenopathy.  The Veteran was diagnosed with 
erectile dysfunction associated with prostate cancer and residual 
to treatments.  

After a careful review of the evidence of record, the Board finds 
that the Veteran's erectile dysfunction does not warrant a 
compensable disability rating at any time since the date of claim 
on June 19, 2006 under Diagnostic Code 7522.  In this regard, the 
Board notes that the Veteran has loss of erectile power but no 
deformity of the penis is shown by the medical evidence of 
record.  Specifically, the private and VA medical records are 
absent of any complaints, treatment or findings of a penile 
deformity and the July 2006 VA examination's clinical evaluation 
also found no deformities of the penis.  

While the Veteran contends that his penis is bent due to his 
radiation therapy, this statement is not competent evidence of a 
penile deformity, as a penile deformity is a medical 
determination which the Veteran is not competent to provide.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to render an opinion regarding the diagnosis or 
etiology of a disease or injury; however, a lay witness can 
provide and "eye-witness" account of the visible symptoms).  

Accordingly, the Board finds that the weight of the evidence is 
against a compensable rating for the Veteran's erectile 
dysfunction, as associated with prostate cancer, based on the 
absence of penis deformity.  As noted above, where the schedular 
criteria does not provide for a noncompensable evaluation, such 
an evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Therefore, as the rating criteria under Diagnostic Code 7522 only 
provides a 20 percent rating for penis deformity with loss of 
power and the Veteran's erectile dysfunction is only productive 
of loss of power, the Board finds that the Veteran is 
appropriately rated under the noncompensable rating.  See id.

The Board notes that the Veteran has been awarded special monthly 
compensation due to the loss of use of a creative organ, based on 
erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  The Board will not award additional compensation to 
duplicate that benefit.  Where disabilities overlap in their 
resulting physical impairment and effect on functioning or where 
multiple diagnoses are assigned for the same disability, 
evaluation of the same, overlapping disability under various 
diagnoses with multiple ratings is to be avoided.  38 C.F.R. § 
4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the 
Board may not award a disability rating based on loss of erectile 
power alone.  That disability is compensated by the special 
monthly compensation based on the loss of use of a creative 
organ.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a compensable disability rating percent at any time 
since the date of claim on June 19, 2006.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is to say, the Veteran's 
disability has been no more than noncompensable since that date, 
so his rating cannot be "staged" because the noncompensable 
rating represent his greatest level of functional impairment 
attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board 
concludes that a noncompensable disability rating for erectile 
dysfunction, as associated with prostate cancer, is not warranted 
at any time since the date of claim on June 19, 2006.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal 
is accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry.  First, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral is 
required.  Second, if the rating schedule is inadequate, then the 
Board should determine whether the veteran's exceptional 
disability picture exhibits factors such as marked interference 
with employment and frequent periods of hospitalization.  Third, 
when an analysis of the first two steps reveals that the rating 
schedule is inadequate to evaluate a veteran's disability picture 
and that picture has attendant thereto related factors, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for completion of 
the third step-a determination of whether, to accord justice, 
the veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his erectile 
dysfunction, as associated with prostate cancer, and provides for 
additional or more severe symptoms than currently shown by the 
evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See id.  Consequently, referral for 
extraschedular consideration is not warranted.

ORDER

A compensable disability rating for erectile dysfunction, as 
associated with prostate cancer, is denied.  





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for radiculopathy of the left and right legs.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The Board finds that the claim must be remanded for the RO to 
retrieve any outstanding VA and private records of treatment for 
the Veteran's left and right legs which may be relevant to the 
claim.  The Veteran asserts his current left and right leg 
radiculopathy are the result of radiation treatment he received 
for his prostate cancer.  In a September 2006 statement, the 
Veteran informed VA that he had an appointment that October to 
see a neurosurgeon at the VA medical center in Augusta, Georgia.  
In January 2007, a VA treatment provider noted the Veteran's 
subjective reports that he had been to neurosurgery for "pain 
generalized acquired sensorimotor polyneuropathy, secondary to 
the radiation treatment."  This report also noted that 
neurosurgery notes and an electromyography (EMG) were reviewed.  
The Veteran also reported, in April 2007 statement, that two VA 
physicians at the VA medical center in Augusta, Georgia, "Dr. 
S.M." and "Dr. R.," ran an EMG test and found that the nerves 
in his legs were burned from his radiation therapy.  

The Board notes that the record is absent of any VA medical 
records from October 2006 or after January 2007.  In addition, 
while the VA outpatient treatment reports and the Veteran's 
statements indicate that the Veteran had been seen at the VA for 
neurosurgery evaluations and neurological testing, the record is 
absent of any VA medical records of a neurosurgery/neurological 
evaluation of the Veteran's legs.  The record also does not 
demonstrate that any attempts were made to obtain records with 
respect to either the October 2006 VA neurosurgery evaluation, 
any EMG testing at the VA medical center or treatment from "Dr. 
S.M." and "Dr. R." at the VA medical center in Augusta, 
Georgia.  Therefore, another remand is warranted.

The Board also finds that, for the following reasons, a remand is 
warranted for the Veteran to be provided a VA examination 
determine specifically whether the Veteran's left and right leg 
radiculopathy is related to or was aggravated by the radiation 
treatment for his service-connected prostate cancer.  

Private medical records reflect that the Veteran underwent 
radiation therapy for his prostate cancer from March 2004 to May 
2004.  

In his June 2006 claim, the Veteran reported that he had leg pain 
for over a year.  

Private and VA medical records from December 2005 to January 2007 
reflect that the Veteran was treated for pain in the bilateral 
legs, diagnosed as both radiculopathy and polyneuropathy by 
private physicians.  In an April 2006 VA outpatient treatment 
report, the Veteran sought treatment for severe pain in both 
legs.  A June 2006 VA outpatient treatment report reflects that 
the Veteran reported pain in the legs, also characterized as a 
burning and aching, which had existed for over one year.  In a 
June 2006 private medical record, the Veteran reported that his 
discomfort in the legs began after he had radiation treatment and 
the physician questioned whether he had some type of neuropathy.  
A July 2007 private medical record reflects the Veteran was 
diagnosed with radiculopathy and his private physician noted the 
Veteran was also receiving treatment and medication for his legs 
from the VA.  An October 2006 private EMG report reflects that 
the Veteran was diagnosed with generalized acquired sensorimotor 
polyneuropathy.  In January 2007, a VA treatment provider noted 
the Veteran's subjective reports that he had been to neurosurgery 
for "pain generalized acquired sensorimotor polyneuropathy, 
secondary to the radiation treatment."  

In considering the Veteran is service-connected for prostate 
cancer and the residuals thereof, the Veteran has a current 
diagnosis of polyneuropathy and radiculopathy of the right and 
left legs, he sustained 36 treatments of radiation therapy for 
his prostate cancer from March 2004 to May 2004 and VA outpatient 
treatment reports indicate there may be a relationship between 
the Veteran's current bilateral leg disabilities and his 
radiation treatment for prostate cancer, the Board finds that a 
VA examination is necessary to obtain an opinion as to whether 
the Veteran's left and right leg radiculopathy are related to or 
were aggravated by the radiation treatment for his service-
connected prostate cancer.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 
Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 
1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any and all pertinent medical 
records adequately identified by the Veteran, 
to include all VA medical records from the 
Augusta, Georgia VA medical center, for the 
dates of alleged treatment for the Veteran's 
bilateral legs by VA neurology/neurosurgery 
physicians, in particular from October 2006 
and thereafter, wherein the Veteran reported 
having an appointment with neurosurgery, and 
from January 2007 and thereafter.  The RO/AMC 
should document whether or not these 
documents were available.  

2.  After the records specified in paragraph 
one (1) have been associated with the record 
or a negative response has been documented in 
the record, the RO/AMC should schedule the 
Veteran for a VA neurology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
bilateral leg disability, to include 
radiculopathy and polyneuropathy, if found to 
be present.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is 
to contain a notation that the examiner 
reviewed the claims file, to include (1) a 
copy of this remand, (2) the private and VA 
records of treatment for the Veteran's 
current bilateral legs and, (3) the private 
records of radiation treatment for prostate 
cancer.  The examination is to include a 
review of the Veteran's history and current 
complaints, as well a comprehensive 
evaluation and any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Does the Veteran have a current diagnosis 
of a left disability and right leg 
disability, to include radiculopathy or 
polyneuropathy?  If so, please specify the 
diagnosis (or diagnoses).

b.  If the examiner finds that the Veteran 
has a current diagnosis of a left disability 
and right leg disability, is it at least as 
likely as not (50 percent or greater 
probability) that such disorders were caused 
or aggravated by any treatment for the 
Veteran's service-connected prostate cancer, 
to include radiation therapy?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely," "more likely," or "less 
likely" language.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


